


Exhibit 10.1

 

AMENDMENT TO MANAGEMENT SERVICES AGREEMENT

 

THIS AMENDMENT TO MANAGEMENT SERVICES AGREEMENT (this “Amendment”), is made and
entered into as of October 1, 2007, by and between PROMED HEALTH CARE
ADMINISTRATORS, INC., a California corporation (“ProMed HCA”), and POMONA VALLEY
MEDICAL GROUP, INC., D.B.A. PROMED HEALTH NETWORK, a California professional
corporation (“IPA”).

 

RECITALS

 

A.                                   IPA and ProMed HCA entered into that
certain Management Services Agreement, dated as of October 1, 1998 (the
“Management Agreement”).

 

B.                                     The parties desire to amend and restate
Exhibit I to the Management Agreement, to amend Exhibit II to the Management
Agreement and to remove and delete Exhibit III from the Management Agreement,
each as set forth in this Amendment.

 

NOW THEREFORE, the parties to this Amendment hereby agree as follows:

 

AGREEMENT

 

1.                                       “Exhibit I – Fees” to the Management
Agreement is hereby amended to read, in its entirety, as follows:

 

“EXHIBIT I - FEES

 

A.                                   Definitions

 

“Cost of Medical Services” means with respect to IPA, the aggregate compensation
of IPA’s employed physicians and physician extenders (e.g., physician assistants
and nurse practitioners); charges incurred by IPA for independent contractor
physicians; the cost of services ordered by IPA through its physicians for
managed care patients; and the cost of IPA’s employee benefits, including, but
not limited to, vacation pay, employer and employee contributions to any
401(k) plan or other retirement plan for the benefit of IPA employees, sick pay,
health care expenses, IPA’s share of employment and payroll taxes, IPA’s
employees’ professional dues and all other expenses and payments required to be
made by IPA to or for physicians pursuant to physician employment, and
independent contractor agreements (including expense reimbursements,
discretionary bonuses, incentives based on profitability or productivity, and
payments paid and accrued or deferred).

 

“Gross Revenues” means all sums which are (i) attributed to IPA (determined on
an accrual basis) as compensation for the provision of medical services by IPA
employed and independent contractor physicians and physician extenders,
including, but not limited to, all capitated income, all rights to receive IPA’s
portion of hospital and other shared risk pool payments, all copayments,
coordination of benefits, third party recovery, insured services, enrollment
protection (or other such revenue as is available to replenish capitated
services)

 

--------------------------------------------------------------------------------


 

and all rights to receive fee-for-service income for medical, diagnostic and
therapeutic services provided to IPA patients; and/or (ii) derived by IPA or its
employees other than from the provision of medical services, including, but not
limited to, consulting services, insurance and legal recoveries, royalties and
licensing payments, franchise payments, rents and lease payments, and proceeds
from the sale of assets or the merger or other business combination of IPA.

 

“Net Pre-Tax Income” means Gross Revenues less the Cost of Medical Services
after provision of any physician incentive payments but before provision for
income taxes.

 

“Net Pre-Tax Loss” means any loss resulting after the deduction from Gross
Revenues of the Cost of Medical Services after provision of any physician
incentive payments but before provision for income taxes.

 

“Net Pre-Tax Profit” means any profit resulting after the deduction from Gross
Revenues of the Cost of Medical Services after provision of any physician
incentive payments but before provision for income taxes.

 

B.                                     Management Fee

 

Base Management Fee.  For its services hereunder, which shall include the
provision of all necessary facilities and furniture, fixtures and equipment and
all non-physician employees of ProMed HCA who perform services for IPA and all
management services provided hereunder, ProMed HCA shall be entitled to receive
(i) fifteen percent (15%) of Gross Revenues (the “Management Fee”) plus (ii) a
fee for marketing and public relations services in the amount of four thousand
dollars ($4,000) per month.  Notwithstanding the foregoing, if IPA’s working
capital is insufficient to meet IPA’s liabilities or other obligations to the
extent necessary to meet such obligations, the Management Fee provided for in
item (i) above shall be deferred until IPA is able to meet all such obligations.
 The Management Fee shall be reviewed on an annual basis by ProMed HCA’s Board
of Directors to ensure that it remains consistent with the fair market value for
the services rendered to IPA by ProMed HCA.

 

Performance Incentive Bonus Payment.  If, at the end of IPA’s fiscal year, it is
determined that IPA has a Net Pre-Tax Profit for the year, ProMed HCA shall be
entitled to a performance incentive bonus payment consistent with the fair
market value of the services provided by ProMed HCA to IPA (as determined on an
annual basis by the Board of Directors of ProMed HCA), but no more than fifty
percent (50%) of Net Pre-Tax Income in excess of eight percent (8%) of Net
Pre-Tax Profits.

 

Performance Incentive Penalty Payment.  If, at the end of IPA’s fiscal year, it
is determined that IPA has a Net Pre-Tax Loss for the year, ProMed HCA shall be
obligated to pay to IPA (in the form of a reduction in future management fees) a
penalty payment in the amount of fifty percent (50%) of one hundred percent
(100%) of such Net Pre-Tax Loss.”

 

2

--------------------------------------------------------------------------------


 

2.                                       Paragraph 9 of “Exhibit II – Services”
is hereby amended to read, in its entirety, as follows:

 

“9.                                 Marketing and Public Relations Services. 
ProMed HCA will assist IPA in IPA’s marketing, public relations and advertising
of the health care services provided by IPA.  ProMed HCA, shall provide and be
principally responsible for marketing and advertising services for IPA and shall
prepare signs, brochures, letterhead, advertisements, and other marketing
materials for IPA.  ProMed HCA may, at its discretion, contract with third
parties to assist it in the provision of IPA marketing and public relations
services, should ProMed HCA deem such action advisable.  ProMed HCA shall
produce and distribute such written descriptive materials concerning IPA’s
professional services, subject to the prior approval of IPA, as may be necessary
or appropriate to the conduct of the Practice.  In providing such marketing
services, ProMed HCA is acting solely in its capacity as administrator for the
IPA.  At no time shall ProMed HCA hold itself out as providing, or actually
provide, medical services on behalf of IPA.  All such marketing services shall
be conducted in accordance with the laws, rules, regulations and guidelines of
all applicable governmental and quasi-governmental agencies, including but not
limited to the Medical Board of California.  ProMed HCA shall be the owner and
holder of all right, title and interest in and to any such marketing and
advertising materials.”

 

3.                                       “Exhibit III – Compensation” is hereby
removed and deleted, in its entirety, from the Management Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

“PROMED HCA”

 

PROMED HEALTH CARE ADMINISTRATORS, INC.

 

 

 

 

 

By:

   /s/ Samuel S. Lee

 

Name:  Samuel S. Lee

 

Title:  Vice President

 

 

 

 

 

“IPA”

 

POMONA VALLEY MEDICAL GROUP, INC.

 

 

 

 

 

By:

   /s/ R. Stewart Kahn

 

Name:  R. Stewart Kahn

 

Title:  Vice President

 

3

--------------------------------------------------------------------------------
